—In an action for a divorce and ancillary relief, the husband appeals from (1) so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated February 27, 1996, as granted the wife’s motion for leave to enter a money judgment against the husband, and (2) so much of an order of the same court, also dated February 27, 1996, as denied the husband’s motion to renew a motion which resulted in an order of the same court dated December 8, 1995, which awarded the plaintiff pendente lite relief.
Ordered that the orders are affirmed insofar as appealed from, with one bill of costs.
Contrary to the husband’s contention, the court properly exercised its discretion in denying his motion to renew (see, Lieberman v Lieberman, 187 AD2d 567; Frascatore v Mione, 97 AD2d 809).
The husband’s remaining contentions are without merit. Copertino, J. P., Sullivan, Pizzuto and Lerner, JJ., concur.